Citation Nr: 0926296	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from the time period of 
November 16, 2004 to September 27, 2007.  

2. Entitlement to an evaluation in excess of 70 percent for 
PTSD after September 27, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1970 
to September 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued a 
50 percent evaluation for PTSD.  In an April 2009 RO rating 
decision, the RO increased the Veteran's evaluation for PTSD 
to 70 percent disabling, effective September 28, 2007.  


FINDINGS OF FACT

1. For the period of November 16, 2004 to September 27, 2007, 
the Veteran's PTSD was manifested by occupational social 
impairment with reduced reliability and productivity (due to 
such symptoms as: panic attacks more than once a week; 
impairment of short- and long-term memory; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  

2. After September 27, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood (due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including in work or a work-like setting); and 
inability to establish and maintain effective relationships).  




CONCLUSIONS OF LAW

1. For the period of November 16, 2004 to September 27, 2007, 
the criteria for an increased rating in excess of 50 percent 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

2. After September 27, 2007, the criteria for an increased 
rating in excess of 70 percent are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a December 2004 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In January 2007, the 
Veteran was informed of the process by which initial 
disability ratings and effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that certain notice requirements 
apply for increased ratings claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  First, 38 U.S.C.A. § 5103(a) 
requires the Secretary to inform the claimant: he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
includes competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

As mentioned, the Veteran was sent a notice letter in 
December 2004.  This letter did not contain the relevant 
diagnostic code.  In November 2006, the Veteran was sent a 
statement of the case (SOC) that provided the relevant 
diagnostic code.  The November 2006 SOC came after the 
initial adjudication of the increased rating claim (March 
2005).  As a result, a notice error occurred.  However, after 
this error occurred, the claim was re-adjudicated in January 
2007 after a supplemental statement of the case was issued.  

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the Federal Circuit held that any VCAA notice error should be 
presumed prejudicial, and that it is VA's burden to rebut 
this presumption.  Recently, the Supreme Court made clear 
that it is the claimant's burden to show that a notice error 
was harmful.  Shinseki v. Sanders, 129 S. Ct. at 1705-1706.  
However, the Supreme Court also qualified its decision by 
stating that the Veterans Court is in the best position to 
determine what "natural effects" are likely to stem from 
notice errors.  Shinseki v. Sanders, 129 S. Ct. at 1707.  The 
Supreme Court noted that given the nonadversarial nature of 
the adjudicating of veterans' claims, certain notice errors 
may be considered to be more harmful than errors that 
typically occur in other circumstances or other kinds of 
civil cases.  Id.  As a result, the Board will address the 
procedural deficiency here.  

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 
(Fed. Cir. 2006).  However, after a notice deficiency has 
occurred, there are ways of showing that the purpose of VCAA 
notice was not frustrated.  Two ways of showing this include: 
defects in notice were cured by actual knowledge on the part 
of the appellant and establishing that a reasonable person 
could be expected to understand what was still needed based 
on the notice provided.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) actual knowledge was defined as: "[S]tatements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim."  

Here, the Veteran has submitted several lay statements which 
demonstrate an awareness of what was necessary to 
substantiate his PTSD increased rating claim.  In these 
statements, the Veteran states his PTSD has worsened and 
describes his symptoms.  In September 2007, the Veteran 
requested that a certain medical record which referenced the 
cause of his unemployment be obtained.  In VA examinations 
the Veteran related his PTSD symptoms.  As a result, the 
Board finds that the purpose of VCAA notice has not been 
frustrated.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service treatment records have been associated with the 
claims file.  Identified and available medical records have 
been secured.  The Veteran has received two VA examinations 
in conjunction with his claim.  The duty to assist has been 
met.  

II. Legal Criteria  

        A.  Disability Evaluations in General  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  For increased rating decisions, the entire period is 
considered for the possibility of staged ratings.  
Consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

        B.  Disability Evaluation of Mental Disorders  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The pertinent following symptoms include: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment.  Symptoms include: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43,186 (1995).  



III. Analysis

	A. For the period of November 16, 2004 to September 27, 
2007  

For the time period of November 16, 2004 to September 27, 
2007 the Board finds that a 50 percent disability rating is 
appropriate.  The Veteran first reported to the VA emergency 
room in July 2004 because of sleep disturbance issues.  A 
follow-up VA record from the next month showed he continued 
to have sleep problems, along with anxiety and depression.  
From this point on, the Veteran received treatment for his 
PTSD on a fairly regular basis.  In December 2004, his 
depressed mood and anxiety continued; the Veteran had 
expressed his concerns about other health problems.  

During the one year period prior to the current claim, the 
Veteran was seen in August 2004 for PTSD-related sleep 
disturbance for which he was prescribed Trazadone.  He also 
complained of feeling anxious and depressed.  He was having 
bad dreams was always on guard.  His affect was labile and he 
was noted to cry easily.  He was still working as a truck 
driver but denied having any hobbies or other recreational 
activities.  He also denied the presence of helplessness or 
hopelessness.  He wanted to get better and was trying to 
work.

The Veteran was examined by VA in January 2005.  He was 
living with his parents at the time and had been employed on 
contract basis for the past 16 years.  The examiner noted 
that the Veteran had begun receiving regular treatment for 
his PTSD beginning in August 2004.  The Veteran described 
getting lost at times over the past year as well as 
demonstrated a tremor in his hands.  He had started to become 
more afraid of the dark, both at home and while working.  As 
a result, he was somewhat impaired vocationally.  The Veteran 
apparently had no close relationships outside of his family.  
The examiner noted an overall exacerbation of PTSD symptoms 
within the past year and assessed a GAF score of 50 
(reflecting serious symptoms or any serious impairment in 
social, occupational or school functioning).  He continued to 
be moderately impaired both socially and vocationally as a 
result of his service-connected PTSD.

A June 2005 VA PTSD consultation note described the Veteran 
having flashbacks which "activated his anxiety to a panic 
level."  A May 2006 psychiatry record noted that the Veteran 
was "terminated" because he had been on sick leave for over 
a year; it was unclear as to whether he was on sick leave for 
just PTSD or for his other chronic health problems.  In June 
2006, the Veteran began to complain of visual hallucinations.  
He saw "faceless people" and "sinister demons."  He 
admitted that he was reluctant to report these visions and 
seemed anxious talking about them.  "They get around my bed 
at night and push on the edge of the bed."  In May 2007, the 
VA clinician wrote that these night visions appeared more 
likely to be dreams rather than hallucinations, but also 
recognized that they might be both.  

A 70 percent rating for the period of November 16, 2004 to 
September 27, 2007 is not warranted because the criteria were 
not met or nearly approximated.  The Veteran did not show any 
suicidal ideation, obsessional rituals, atypical intermittent 
speech problems, impaired impulse control, spatial 
disorientation, or hygiene problems.  The medical evidence 
does show the Veteran had near-continuous depression which 
may have affected his ability to work and his functioning.  
While the Veteran had no social relationships outside his 
family, he lived with his parents and appeared to be close 
with his children.  

As for a 100 percent rating, the Veteran did report 
hallucinations to a VA clinician in June 2006, however, by 
May 2007 the clinician was unclear as to whether these were 
just dreams or both dreams and hallucinations.  However, no 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation; or memory loss for names was shown.  

The Board finds that for the relevant period on appeal the 
Veteran's disability picture is more nearly approximated by a 
50 percent rating.  The June 2005 consultation note mentioned 
frequent "panic level" flashbacks.  Disturbances of 
motivation and mood due to depression were mentioned 
throughout the VA medical records, including in December 
2004.  The January 2005 VA examination established the 
Veteran had difficulty in establishing effective work and 
social relationships outside his family.  The examination 
report also mentions the Veteran getting lost, which 
indicated a potential memory problem.  As a result, the Board 
finds a 50 rating to be appropriate.  

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for PTSD during the time period 
of November 16, 2004 to September 27, 2007, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b).  

	B. After September 27, 2007  

On September 28, 2007, the Veteran saw a VA doctor seeking 
help with his claim.  This doctor had followed the Veteran in 
a PTSD psychotherapy program that the Veteran finished in May 
2007.  The doctor noted the Veteran's history, frequent 
flashbacks, tension, and need to withdraw from others.  The 
Veteran continued to live with his parents and had contact 
with his children.  The Veteran suffered from anger and 
irritability with his family.  His sleep was impaired.  The 
doctor opined that the Veteran did not appear able to return 
to work due to his PTSD symptoms.  His PTSD was assigned a 
GAF Score of 45.

In October 2008, the Veteran was given another VA 
examination.  The claims file was reviewed.  The Veteran was 
tense and anxious; mood was also described as depressed.  He 
reported being socially isolated.  Hygiene was described as 
"just adequate."  The examiner stated that the Veteran 
reported "some thoughts and impulses to put himself in 
harm's way."  The Veteran reported frequent delusions of 
someone following or chasing him.  Also noted were a 
constricted affect and "no positive affect exhibited 
throughout the examination."  Concentration was negatively 
impacted by emotional factors.  In the past year, the highest 
GAF was 40 and at the time of the examination the GAF was 40.  
A score of 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The criteria for a rating in excess of 70 percent disabling 
for the relevant period are not met.  While there is some 
evidence the Veteran has persistent delusions or 
hallucinations, other symptoms of total occupational and 
social impairment are not present.  This includes gross 
impairment in though processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Board finds the Veteran's disability picture after 
September 27, 2007 is best represented by the 70 percent 
rating.  While the Veteran did not express explicit suicidal 
ideation, he did give some thought or impulse to self harm.  
The evidence demonstrates a near-continuous depression 
affecting the Veteran's ability to function.  The October 
2008 VA examination showed the Veteran's appearance and 
hygiene was "just adequate" and his clothing was wrinkled.  
VA medical reports show the Veteran does not have any 
effective relationships outside his extended family, which 
includes his parents, children and grandchildren.  The 
Veteran's GAF score was judged to be 40 in October 2008.  A 
January 2009 VA medical record showed an increase to a GAF 
score of 50.  A preponderance of the evidence shows a 
70 percent rating, or occupational and social impairment with 
deficiencies in most areas, is appropriate.  

An increase in excess of 70 percent for the period after 
September 27, 2007 is not warranted, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b).  

        C. Extraschedular and additional staged ratings  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Veteran has 
not shown any hospitalization since 1990.  While the 
September 2007 VA medical record showed the Veteran was not 
going to be able to return to work due to PTSD symptoms, the 
Board finds the current schedular evaluation to adequate for 
the Veteran.  Consideration of the extraschedular provisions 
is not warranted.  

The Board has considered staged ratings throughout the entire 
period on appeal.  Hart, 21 Vet. App. at 509-510.  The weight 
of the credible evidence demonstrates that the manifestations 
of the Veteran's PTSD have warranted no more than a 
50 percent rating for the period of November 16, 2004 to 
September 27, 2007 and no more than a 70 percent rating after 
September 27, 2007.  


ORDER

For the period of November 16, 2004 to September 27, 2007, an 
increased rating for PTSD in excess of 50 percent is denied.  

After September 27, 2007, an increased rating for PTSD in 
excess of 70 percent is denied.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


